department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-124129-07 date date internal_revenue_service number release date index number ------------------------- ----------------------- -------------------------------- --------------------------------- legend legend taxpayer x y busine sec_1 year1 year2 date1 date2 dear --------------- ----------------------- ------------------------ ------------ ------------------------------------- ------- ------- ----------------- ---------------------- this letter responds to a letter dated date and additional correspondences submitted on behalf of taxpayer requesting rulings on the treatment of deferred research_and_experimental_expenditures under sec_59 of the internal_revenue_code the facts and representations submitted are summarized as follows taxpayer is a widely held publicly traded corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return taxpayer conducts busine sec_1 and certain other businesses directly and indirectly through its subsidiaries x is a wholly owned subsidiary of taxpayer y is a recently formed wholly owned subsidiary of x pursuant to sec_59 taxpayer and its subsidiaries have elected to capitalize and amortize over years certain research_and_experimental_expenditures incurred from year1 through year2 taxable years a portion of such capitalized expenses were incurred in connection with busine sec_1 currently taxpayer and its subsidiaries have unamortized research_and_experimental_expenditures deferred under sec_59 plr-124129-07 taxpayer plans to separate busine sec_1 into an independent publicly traded on date taxpayer submitted to the internal_revenue_service associate chief company through the following transactions x will contribute x’s busine sec_1 assets and liabilities to y x will distribute all the stock of y to its sole shareholder taxpayer taxpayer will contribute taxpayer’s busine sec_1 assets and liabilities to y and taxpayer will distribute all of the stock of y to the common_stock shareholders of taxpayer busine sec_1 assets include the assets that incurred research_and_experimental_expenditures for which taxpayer elected to defer and amortize under sec_59 counsel corporate a separate request for private letter rulings with respect to the application of sec_355 and sec_368 to the same facts as contained in this ruling requests on date taxpayer received rulings which stated among others that the transactions described therein would constitute a reorganization under sec_368 no gain_or_loss will be recognized to taxpayer and its subsidiaries under sec_355 sec_357 sec_361 and sec_1032 and the basis of each asset received by y will equal the basis of that asset in the hands of taxpayer and x immediately before the transfer furthermore the rulings stated that corporate has not reviewed any information pertaining to and has made no determination regarding the federal tax treatment of assets for which a sec_59 election may be in effect and the unamortized remaining balance of expenses for which a sec_59 election may be in effect accordingly taxpayer requests the following rulings under sec_59 the unamortized amount of research_and_experimental_expenditures for which sec_59 election is in effect at both taxpayer and x at the time of the transfer of the assets carries over to y the unamortized amount of research_and_experimental_expenditures for which sec_59 election is in effect at both taxpayer and x and which carries over to y will continue to be amortized by y in the same manner and over the remaining period that such amounts would have been amortized by taxpayer and x and for the calendar_year that the assets associated with busine sec_1 including the unamortized amount of research_and_experimental_expenditures for which sec_59 election is in effect are transferred by taxpayer and x to y the deduction associated with sec_59 election relating to such business will be split ratably among taxpayer x and y taxpayer and x will claim a deduction based on that portion of the remaining unamortized sec_59 expenditures as of date that would have been claimed for by each such corporation absent a transfer multiplied by a fraction the numerator of which is the number of whole months in the calendar_year prior to the month that the assets and related sec_59 expenditures are transferred to y plr-124129-07 and the denominator is twelve the balance of the unamortized sec_59 expenditures as of date that would have been claimed by taxpayer and x for absent a transfer will be claimed by y in general sec_174 provides two methods_of_accounting for research or experimental expenditures under sec_174 taxpayers may deduct their research or experimental expenditures in the taxable_year in which they are paid_or_incurred or they may elect under sec_174 to amortize such expenditures over a period of not less than months in addition to the methods_of_accounting for research_and_experimental_expenditures under sec_174 sec_59 allows a taxpayer to elect for regular_tax purposes to capitalize and amortize research_and_experimental_expenditures and other expenditures that may give rise to a minimum_tax_preference over a 10-year period beginning in the taxable_year in which the expenditures were paid_or_incurred sec_59 provides that a qualified_expenditure includes any amount but for an election under sec_59 that would have been allowable as a deduction under sec_174 for the taxable_year in which it was paid_or_incurred an election under sec_59 may be made for any portion of any qualified_expenditure further no deduction shall be allowed under any other section for any qualified_expenditure to which an election under sec_59 applies sec_59 provides that the election may be revoked only with the consent of the secretary sec_1016 sets forth the general rules for determining the adjusted tax basis_of_property sec_1_59-1 states that the amount elected under sec_59 is properly chargeable to a capital_account under sec_1016 sec_1016 requires that proper adjustment to the tax basis_of_property be made for amounts allowed as a deduction under sec_59 sec_362 states that if property is acquired by a corporation in connection with a transaction to which sec_351 or sec_368 apply the tax basis to the transferee shall be the same as it would be in the hands of the transferor increased by the gain recognized to the transferor on such transfer the facts and issues in this ruling_request are similar to those in philadelphia and reading corporation and southern carbon corporation v the united_states 602_f2d_338 ct_cl where the court allowed a transferee of a mineral_property to treat deferred development_expenditures in the same manner as if it were the transferor the transfer of the mineral_property was in connection with transactions described in sec_351 the transferor_corporation had incurred development_expenditures related to the mineral_property and had elected to defer and amortize under sec_616 although no specific authority exists as to the treatment of the unamortized development plr-124129-07 expenditures the court permitted the transferee to continue to amortize the remaining balance of the deferred expenditures the court recognized that in transactions described under sec_351 and sec_368 the transferor has not made a new investment but merely changed the form of the old both sec_351 and sec_368 are the result of statutory recognition of the mere change in form of legal ownership without a substantial change in the substance of the transferor’s investment the court also noted that such transferees acquire the property at the transferors’ adjusted_basis and therefore they only have basis in those development expenses which the transferors have not previously expensed or amortized furthermore the amortization deductions can only be taken by the transferees over production of the minerals actually benefited by the development costs similarly in the current rulings request no specific authority exists as to whether the research_and_experimental_expenditures for which the election under sec_59 is made could carry over to y such that y could continue to amortize the remaining balance of the expenditures deferred under sec_59 nevertheless the current facts show that the transfer of the assets related to research_and_experimental_expenditures was in connection with a change in the legal ownership of the property without a change in the substance of its investment pursuant to sec_1_59-1 and sec_1016 taxpayer’s basis in the assets that generated the research_and_experimental_expenditures reflects the expenditures deferred under sec_59 and is reduced by the expenditures that were deducted in prior taxable years furthermore y’s basis in the assets is determined by taxpayer’s basis immediately prior to the transfer accordingly given the facts and circumstances of this rulings request we conclude the following the unamortized amount of expenditures_for which sec_59 election is in effect at both taxpayer and x at the time of the transfer of the assets carries over to y the unamortized amount of expenditures_for which sec_59 election is in effect at both taxpayer and x and which carries over to y will continue to be amortized by y in the same manner and over the remaining period that such amounts would have been amortized by taxpayer and x and for the calendar_year that the assets associated with busine sec_1 including the unamortized amount of expenditures_for which sec_59 election is in effect are transferred by taxpayer and x to y the deduction associated with sec_59 election relating to such business will be split ratably among taxpayer x and y taxpayer and x will claim a deduction based on that portion of the plr-124129-07 remaining unamortized sec_59 expenditures as of date that would have been claimed for by each such corporation absent a transfer multiplied by a fraction the numerator of which is the number of whole months in the calendar_year prior to the month that the assets and related sec_59 expenditures are transferred to y and the denominator is twelve the balance of the unamortized sec_59 expenditures as of date that would have been claimed by taxpayer and x for absent a transfer will be claimed by y except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied concerning whether amounts taxpayer treated as research_and_experimental_expenditures eligible for treatment under sec_174 or sec_59 are research_and_experimental_expenditures within the meaning of sec_174 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries sincerely
